

116 HRES 689 IH: Recognizing the significance of the 550th birth anniversary of Guru Nanak, the founder of Sikhism, to Sikh Americans and Sikhs worldwide.
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 689IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mr. Garamendi (for himself, Mr. Costa, Ms. Stevens, Ms. Lofgren, Ms. Spanberger, and Mr. Cook) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the significance of the 550th birth anniversary of Guru Nanak, the founder of Sikhism,
			 to Sikh Americans and Sikhs worldwide.
	
 Whereas the United States is enriched by the diversity of its residents, who have cultivated a climate of social tolerance and intellectual pluralism that has sustained it throughout its history;
 Whereas the Sikh community, which originated in Punjab, in South Asia, and began immigrating into the United States over 100 years ago, has played an important role in developing the United States;
 Whereas Sikhism is the world’s fifth largest religion with nearly 30,000,000 followers, including about 1,000,000 in the United States;
 Whereas a holistic understanding of peace, supported by ideas of equality and fraternity, is part of the Sikh tradition;
 Whereas the very origin of Sikhism is linked to overcoming communal hatred and divisions; Whereas the year 2019 carries significance for Sikhs across the globe as being the 550th birth anniversary of the founder of the Sikh faith, Guru Nanak;
 Whereas Guru Nanak (1469–1539) preached to his followers to— (1)remember God;
 (2)earn their living by honest means; and (3)share it with the less fortunate;
 Whereas Guru Nanak was an original spiritual thinker and expressed his thoughts in extraordinary poetry that forms the basis of Sikh scripture, Guru Granth Sahib;
 Whereas Guru Nanak’s social teachings denounced the caste system and taught that everyone is equal, regardless of caste, creed, or gender;
 Whereas Guru Nanak’s message was to recognize the entire human race as one; and Whereas Guru Nanak criticized caste and gender inequalities and declared that all men and women are equal: Now, therefore, be it
	
 That the House of Representatives recognizes the significance of the 550th birth anniversary of Guru Nanak, the founder of Sikhism, to Sikh Americans and Sikhs worldwide.
		